UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1336



In Re:   KEEBLE ANTHONY HAWTHORNE,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (3:05-cr-00294-REP-1; 3:06-cv-00286-REP)


Submitted:   October 22, 2008               Decided:   December 8, 2008


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Keeble Anthony Hawthorne, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Keeble       Anthony   Hawthorne   petitions    for   a   writ   of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C. § 2255 (2000) motion.            He seeks an order from

this court directing the district court to act.               Our review of

the docket sheet reveals that the district court denied relief

on Hawthorne’s § 2255 motion on August 14, 2008.                 Accordingly,

because   the    district    court   has   recently   decided    Hawthorne’s

case, we deny the mandamus petition as moot.              We grant leave to

proceed   in    forma    pauperis.    We   dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                             PETITION DENIED




                                       2